                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                Wilkes-Barre Division


 IN RE:
 ATTIKIS J. DAVIS and KELLIE DAVIS                    Case No. 5:21-bk-01355-HWV
                                                      Chapter 13
 HSBC Bank USA, National Association, as Trustee
 for Fremont Home Loan Trust 2005-C,
 Mortgage-Backed Certificates, Series 2005-C,
        Movant

 vs.

 ATTIKIS J. DAVIS and KELLIE DAVIS,
      Debtor




                            OBJECTION TO CONFIRMATION
                            OF DEBTORS’ CHAPTER 13 PLAN

       HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust

2005-C, Mortgage-Backed Certificates, Series 2005-C ("Movant"), by and through its

undersigned counsel, files this Objection to Confirmation of Debtors’ Chapter 13 Plan (Doc 26),

and states as follows:

       1.      The Debtors filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy

Code on June 16, 2021.

       2.      Movant holds a security interest in the Debtors' real property located at 105

Kenneth Dr, Saylorsburg, PA 18321 (the “Property”), by virtue of a Mortgage which is

recorded as instrument Number 200543083 in Official Records of Monroe County, Pennsylvania.



       3.      The Debtors filed a Chapter 13 Plan (the “Plan”) on July 15, 2021 (Doc 26), to

B&S File No. 21-05237                       1 of 5


Case 5:21-bk-01355-MJC        Doc 32 Filed 07/27/21 Entered 07/27/21 18:59:43             Desc
                              Main Document     Page 1 of 3
which Movant objects for the following reasons:

         4.    Movant filed a Proof of Claim in this case on June 30, 2021 (Claim No. 5).

         5.    The Plan is based on paying Movant $1,650.13.            Movant disputes that the

Property is only worth $1,650.13.

         6.    Unless and until the Debtors file, and the Court rules on, a Motion to Value, it

would be premature to consider confirmation of Debtors’ Plan.

         7.    The Plan proposes to pay only 2% interest which Movant maintains is inadequate

to assure that property distributed to Movant under the plan on account of its secured claim will

have a value, as of the effective date of the plan, that is not less than the allowed amount of such

claim.

         8.    In Till V. SCS Credit Corp., 541 U.S. 465, 124 S.Ct.1951 (2004), the Supreme

Court addressed the appropriate cram down interest rate under §1325 (a) (5) (B) (ii).

         9.    Till adopts the “formula approach” which begins by looking at the national prime

rate, reported daily in the press, and then adding an appropriate “risk adjustment.” Although Till

does not specify what that risk adjustment should be, it states that courts have generally approved

adjustments of 1% to 3%.        Accordingly, Movant maintains that, without evidence why a

different adjustment should be used, a risk adjustment of 2% should be reasonable.

         WHEREFORE, Movant respectfully requests the entry of an Order which denies

confirmation of the Plan unless such plan is amended to overcome the objections of Movant as

stated herein, and for such other and further relief as the Court may deem just and proper.

                                              /s/ Mario Hanyon
                                              Mario Hanyon
                                              (Bar No. 203993)
                                              Attorney for Creditor
                                              BROCK & SCOTT, PLLC
                                              302 Fellowship Road, Ste 130
                                              Mount Laurel, NJ 08054
B&S File No. 21-05237                         2 of 5


Case 5:21-bk-01355-MJC         Doc 32 Filed 07/27/21 Entered 07/27/21 18:59:43                Desc
                               Main Document     Page 2 of 3
                                    Telephone: 844-856-6646 x4560
                                    Facsimile: 704-369-0760
                                    E-Mail: pabkr@brockandscott.com




B&S File No. 21-05237               3 of 5


Case 5:21-bk-01355-MJC   Doc 32 Filed 07/27/21 Entered 07/27/21 18:59:43   Desc
                         Main Document     Page 3 of 3
